34.810(1)(b)(2); NRS 34.810(2). Appellant's petition was procedurally
                barred absent a demonstration of good cause and actual prejudice.         See
                NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3). Moreover, because the
                State specifically pleaded laches, appellant was required to overcome the
                rebuttable presumption of prejudice. NRS 34.800(2).
                            First, we note that appellant's claim challenging the dates of
                his parole hearings is not a cognizable claim that may be raised in a post-
                conviction petition for a writ of habeas corpus.         See NRS 34.724(1)
                (limiting post-conviction petitions for a writ of habeas corpus to challenges
                to the judgment of conviction or to the computation of time served).
                            Second, appellant failed to allege any specific good cause to
                overcome the procedural bars. To the extent that appellant may have
                alleged that he was actually innocent, appellant failed demonstrate that
                "it is more likely than not that no reasonable juror would have convicted
                him in light of. . . new evidence." Calderon v. Thompson, 523 U.S. 538,
                559 (1998) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)); see also
                Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001); Mazzan v.
                Warden, 112 Nev. 838, 842, 921 P.2d 920, 922 (1996). To the extent that
                appellant cited to Martinez v. Ryan, 566 U.S. , 132 S. Ct. 1309 (2012),
                appellant failed to support that cite with any cogent argument or facts as
                to why that case provided good cause. Hargrove v. State, 100 Nev. 498,
                502-03, 686 P.2d 222, 225 (1984). We therefore conclude that the district

                ...continued
                27, 2014). Appellant did not appeal the denial of his first, second, or sixth
                petitions.



SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 1947A aem
                   court did not err in denying appellant's petition as procedurally barred,
                   and we
                               ORDER the judgment of the district court AFFIRMED. 3




                                                     Pickering


                                                      1:20"Sairra'r
                                                     Parraguirre
                                                                                   J.



                                                                                    J.
                                                     Saitta


                   cc:   Hon. Michael Villani, District Judge
                         Farrin Hawkins
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




                         3We  have reviewed all documents that appellant has submitted in
                   proper person to the clerk of this court in this matter, and we conclude
                   that no relief based upon those submissions is warranted. To the extent
                   that appellant has attempted to present claims or facts in those
                   submissions which were not previously presented in the proceedings
                   below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    es,